DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 10/07/2022 .  Claims 51-70 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
 	Applicant's arguments filed 10/07/22 with respect to claims rejection under 35 USC 102 and 103 have been considered but are moot in view of the new ground of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-54,56-57,59-64,66-67 and 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Feit et al. (US Patent Application Publication 2014/0129987 A1, hereinafter “Feit”)  and further in view of Nister et al.(US Patent Application Publication 2014/0375541 A1, hereinafter “Nister”)

 	As to claim 51, Feit teaches a method for detecting a visual focus of a user, comprising: 
 	determining that a user is viewing a display device showing virtual content; capturing, using a sensor, reflected light from only one light source from at least one eye of the user(Feit par [0028] teaches camera captures light reflected from a user’s eye) ; capturing an image depicting a location of a portion of the at least one eye of the user; comparing data corresponding to the reflected light from the at least one eye and the location of the portion of the at least one eye; and determining, based on the comparing, a visual focus point of the user on a portion of the virtual content.(Feit par [0028] teaches detecting pupil and determining the location of the corneal reflection. A geometric computation is performed by the processor and using such information with a known positional relationship between the gaze-tracking  sensor system and the electronic display. The computation provides an estimate of a reader’s point of gaze in terms of coordinates on the electronic display)
 	Feit teaches capturing reflected light  from at least one eye of the user but fails to expressly teach capturing , using a sensor, reflected light from only one light source from at least one eye of the user.
 	However, Nister teaches capturing , using a sensor, reflected light from only one light source from at least one eye of the user.(Nister par [0013] teaches a light source 410 that may be illuminated to emit light 414 for reflection from eye 114)
 	Feit and Nister are analogous arts directed toward eye tracking and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teachings of Feit and Nister according to known methods to yield predictable results. One would have been motivated to make such combination to allow eye tracking system to be more easily utilized in hardware configuration. ( Nister par [0016])
 	As to claim 52, Feit and Nister teach the method of claim 51, further comprising: transmitting, from a light source, light to cause the reflected light from the at least one eye of the user; and wherein the reflected light forms at least one reflection at a surface of the at least one eye of the user.(Feit par [0028] teaches the light is generated by two near -infrared time multiplexed light sources 18 and 20)  	As to claim 53, Feit and Nister teach the method of claim 52, wherein the at least one reflection comprises a Purkinje image, and wherein determining the portion of the virtual content comprises: determining, based on a location of the Purkinje image and the location of the portion of the at least one eye, the visual focus point of the user. (Feit par [0028] teaches detecting pupil and determining the location of the corneal reflection. A geometric computation is performed by the processor and using such information with a known positional relationship between the gaze-tracking  sensor system and the electronic display. The computation provides an estimate of a reader’s point of gaze in terms of coordinates on the electronic display) 	As to claim 54, Feit and Nister teach the method of claim 51, further comprising: generating image analysis data of the captured image; and determining, based on the image analysis data, the location of the portion of the at least one eye.(Feit par [0029] teaches after the pupil is detected, the location of the corneal reflection is determined from the dark pupil image) 	As to claim 56, Feit and Nister teach the method of claim 51, further comprising: in response to determining the visual focus point of the user, determining a user interaction to select the portion of the virtual content.(Feit par [0065] teaches once an icon is selected, the system may provide the user with a number of different user interfaces or controls to activate the icon) 	As to claim 57, Feit and Nister teach the method of claim 51, wherein the virtual content comprises a plurality of portions, and wherein each portion of the plurality of portions is associated with a different content item.(Feit Fig.7A-7B shows plurality of different icons) 	 	As to claim 59, Feit and Nister teach the method of claim 51, wherein the sensor is a first sensor at a first position, further comprising: capturing, using a second sensor at a second position, the reflected light from the only light source  from the at least one eye of the user; and combining the data corresponding to the reflected light from the first sensor with data corresponding to the reflected light from the second sensor to compare with the location of the portion of the at least one eye.(Feit par [0028] teaches camera capture light reflected from user’s eye. The light is generated by light sources. Nister par [0013] teaches a light source 410 that may be illuminated to emit light 414 for reflection from eye 114) 	
 	As to claim 60, Feit and Nister teach the method of claim 51, further comprising: determining one or more features of the portion of the at least one eye; and tracking, based on the one or more features, a movement of the at least one eye.(Feit par [0030] teaches the system calculates the center of the circle and uses the center of eye that was calculated by sing the glints on the surface of the eye. This create a line that is used to calculate where the user is looking)

 	Claims 61-64 , 66-67 and 69-70 merely recite a system to perform the method of claims 51-54,56-57 and 59-60 respectively. Accordingly, Feit and Nister teach every limitation of claims  61-64 , 66-67 and 69-70 as indicates in the above rejection of claims 51-54,56-57 and 59-60 respectively.

Claims 55 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Feit, Nister  and further in view of Marlow et al.( US Patent Application 8,943,541 B2, hereinafter “Marlow”)
 	As to claim 55, Feit and Nister teach the method of claim 51 but fail to teach wherein the virtual content is a holographic structure generated for display at a location in a physical space.
 	However, Marlow teaches wherein the virtual content is a holographic structure generated for display at a location in a physical space.(Marlow Fig.5 and col 6 , lines 8-35 teaches displaying of holographic advertisement)
 Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Feit , Nister and Marlow to achieve the claimed invention. One would have been motivated to make such combination to enhance user’s viewing experiences.
 	As to claim 65, see the above rejection of claim 55.
Claims 58 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Feit, Nister  and further in view of Abraham et al.( US Patent Application Publication 2014/0111550 A1, hereinafter “Abraham”)
 	As to claim 58, Feit and Nister teach the method of claim 51 but fail to teach further comprising: detecting that the visual focus point of the user shifts away from the portion of the virtual content; and moving the virtual content to account for the shifted visual focus point.
 	However, Abraham teaches detecting that the visual focus point of the user shifts away from the portion of the virtual content; and moving the virtual content to account for the shifted visual focus point.(Abraham par [0018] teaches movement compensation system changes the display of content to compensate for user movement, particularly the user’s head.
 	Feit, Nister and Abraham are analogous arts directed toward eye tracking and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teachings of Feit, Nister and Abraham according to known methods to yield predictable results. One would have been motivated to make such combination to make it easier for user to follow content, thus resulting in better user experiences.
 	As to claim 68, see the above rejection of claim 58.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175